Whether or not the contract in reference to the hides was as claimed by the plaintiff in his complaint, was a question of fact finally disposed of by the report of the referee in plaintiff's favor.
The only question, then, for us to consider, is, whether the various receipts in full were so far conclusive upon the plaintiff, that he could not show by parol that the items for "extra bonus" paid by him to the butchers were, nevertheless his due.
It has long been settled in this State, that a receipt furnishes mere prima facie evidence of the facts stated therein, and that it may be controverted or explained by parol evidence. *Page 208 
(Tobey v. Barber, 5 Johns., 68; Kellogg v. Richards, 14 Wend., 116; Coon v. Knapp, 4 Seld., 402; McDougall v.Cooper, 31 N.Y., 498; Filkins v. Whyland, 24 id., 338;Buswell v. Poineer, 37 id., 312; McDaniels v. Lapham, 21 Vermont, 222, 232.) This grows out of the fact that a receipt is not a contract. It is a mere declaration or admission in writing. Where a contract is embodied in the receipt, then, so far as the receipt contains a contract, it cannot be controverted or explained by parol.
It has never been intimated, in any case in this State, that it made any difference whether the receipt was for a specified sum of money or in full. The same rule applies, and no reason is apparent why it should not. A receipt for a specified sum of money contains a declaration that so much has been paid upon account, or for a particular purpose. A receipt in full contains a declaration that a certain sum has been paid in full of all claims of a certain kind, or of all demands. Neither kind of receipt embodies any contract. Both furnish only prima facie
evidence, and are valuable only as such. Both are equally open to explanation or contradiction.
Hence, in this case, there was no error in permitting the plaintiff to show that the receipts in full were given only to cover the price of the hides and the commission of one-half per cent, and that they did not cover, and were not intended to cover, the "extra bonus" claimed in this action.
The judgment should, therefore, be affirmed, with costs.
All concur.
Judgment affirmed. *Page 209